23 F.3d 399NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Patricia BECKER, d/b/a Policy International, Plaintiff Appellant,v.TEMPLETON BOARD OF DIRECTORS;  Sandy Simpson;  Jim Curren;Frank Hoskey;  Andrew Menninghof;  B. DouglasTaylor, Dave Mercer;  Peg Triagianni;Ted Davis;  Jane Abadilla,Defendants Appellees.
No. 93-1700.
United States Court of Appeals, Fourth Circuit.
Submitted April 21, 1994.Decided May 5, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Claude M. Hilton, District Judge.  (CA-93-393)
Patricia Becker, appellant pro se.
Robert Emmett Scully, Jr., Rees, Broome & Diaz, Vienna, VA, for appellees.
E.D.Va.
AFFIRMED.
Before ERVIN, Chief Judge, MICHAEL, CIRCUIT JUDGE, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing her civil action.  Our review of the record and the briefs filed in this Court discloses that this appeal is without merit.  Accordingly, we affirm the district court's order.*  Becker v. Templeton Bd. of Directors, No. CA-93-393 (E.D. Va.  Apr. 30, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 We also deny Appellant's motion to stay the action